Citation Nr: 1524625	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  08-22 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 1956.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO denied service connection for bronchial asthma.  In October 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2008.

In March 2009, the Veteran testified during hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.

In October 2009, the Vice Chairman of the Board, on his own motion, advanced this appeal on the Board's docket, pursuant to the provisions of 38 U.S.C.A. § 7107 (a) (2) (C) (West 2014) and 38 C.F.R. § 20.900(c) (2009).

In November 2009, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the RO continued to deny the claim for service connection for bronchial asthma (as reflected in an April 2010 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

In August 2010, the Board again remanded the Veteran's claim for scheduling of a Board hearing, as requested. 

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record. During the hearing, the Veteran requested, and the Veterans Law Judge granted, a 60-day abeyance to submit additional evidence.   No additional evidence was received.

In September 2011, the Board again remanded the claim on appeal for further development, to include obtaining an additional medical opinion from the VA physician who conducted the March 2010 VA respiratory examination.  After accomplishing further action, the AMC continued to deny the claim for service connection for bronchial asthma (as reflected in a June 2012 SSOC), and returned the matter to the Board for further appellate consideration.

In July 2012, the Veteran submitted additional medical opinion evidence in support of his claim on appeal, accompanied by a signed waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2012). 

In August 2012, the Board again remanded the claim on appeal for further development, to include affording the Veteran a new VA examination.  After accomplishing further action, the AMC continued to deny the claim for service connection for bronchial asthma (as reflected in a March 2013 SSOC), and returned the matter to the Board for further appellate consideration.

In May 2013, the Veteran submitted additional medical evidence directly to the Board, and, in June 2013 the Veteran's representative submitted a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2013).  

In August 2013, the Board denied service connection for bronchial asthma.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the Court granted a Joint Motion for Remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.  

In July 2014, the Board again remanded the claim on appeal for further development, to include obtaining a further  medical opinion from the VA physician who conducted the February 2013 VA examination.  After accomplishing further action, the AMC continued to deny the claim  (as reflected in a December 2014 SSOC), and returned the matter to the Board for further appellate consideration.

This appeal is now being  processed utilizing  the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA  claims processing system. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished. 

2.  Although the Veteran has asserted experiencing pneumonia and being exposed to various irritants and cold weather during service, his lungs and chest were normal at separation, there is no credible  evidence of any  asthma during service or for many years after service, and the most probative medical opinions on the question of whether there exists a medical nexus between the bronchial asthma diagnosed many years post service and service weigh against the claim.


CONCLUSION OF LAW

The criteria for service connection for bronchial asthma are not met. 38 U.S.C.A. §§ 1110, 1131, 103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.159. 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) ). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a July 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The October 2007 RO rating decision reflects the initial adjudication of the claim after issuance of the July 2007 letter.  

Post rating letters in September 2011, February 2013, and August 2014 provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The Veteran's claims were then adjudicated in the March 2013 SSOC and December 2014 SSOC.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, and the reports of the March 2010, October 2011, and February 2013 VA examinations,  and  August 2014 addendum opinion..  Also of record and considered in connection with the appeal are the  transcripts of Veteran's March 2009 DRO hearing and January 2011 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this claim, prior to appellate consideration, is required.

The Board notes that while some of the Veteran's service treatment records are of record, in March 2009, the RO determined that the Veteran's complete service treatment records were deemed unavailable, and so notified the Veteran in a May 2009 letter.  In addition, the Board attempted to obtain records from the Social Security Administration (SSA); however, in a December 2011 VA Memorandum of Unavailability, it was determined that the Veteran's SSA records could not be obtained.  


As noted, the Veteran was afforded opportunity to offer oral hearing testimony during his DRO and Board hearings.  In  in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2012) requires that the DRO or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues; and, (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that, consistent with Bryant, there has been substantial compliance with the requirements of 38 C.F.R. 3.103(c)(2), and the hearings were legally sufficient.  

Here, during each hearing, the hearing, the issue on appeal was identified.  The Veteran provided testimony regarding the onset and continuity of his symptoms of asthma.  In particular, the  Board transcript reflects appropriate exchanges between the Veteran, his representative, and the undersigned pertaining to the Veteran's nature and etiology of the Veteran's bronchial asthma and the bases for denial of the claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but the outstanding issues material to substantiating the claims were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly discuss the submission of any specific, additional evidence in connection with the claim, on these facts, such omission was harmless.  At the Veteran's request, the record was left open for 60 days to allow for the submission of additional evidence.  Moreover, the Board subsequently sought further development of the claim in September 2011, August 2012, and, most recently, following remand by the Court, in July 2014.  


The Board also finds that the August 2014 addendum opinion provided by the February 2013 examiner, is in compliance with the August 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Such opinion-along with the prior, February 2013 examination report and opinion examination, the September 2011 examination report and opinion, and the other lay and medical evidence of record-provides sufficient evidence upon which to adjudicate the claim for service connection.    


In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.   38 U.S.C.A. § 1131 ; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, direct service connection requires:  (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Certain chronic diseases, including organic diseases of the nervous system (interpreted to include sensorineural hearing loss), shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Initially, the Board notes that the Veteran contends that he is entitled to service connection for bronchial asthma, as he believes that he developed this disability during service.  In various written statements and during his January 2011 Board hearing, the Veteran alleged that he was treated for pneumonia at Ft. Leonard Wood, and that he had experienced symptoms of difficulty breathing and coughing since this initial treatment.  

As noted above, all of the Veteran's service records are not available.  If service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).   There is also a heightened obligation to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where records are presumed destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board has analyzed the claim with these heightened duties in mind.

The Veteran contends that he is entitled to service connection for bronchial asthma on the basis that the disability developed during service.  In various written statements and during his January 2011 Board hearing, the Veteran alleged that he was treated for pneumonia at Ft. Leonard Wood, and that he had experienced symptoms of difficulty breathing and coughing since this initial treatment.  The Veteran has also asserted that his asthma is the result of in-service exposure to various irritants, and to cold weather.  

The Veteran's available service treatment records include a report from the Ft. Leonard Wood Army Hospital reflecting a diagnosis of acute pharyngitis in March 1955.  In the December 1956 Report of Medical History for Separation, the Veteran indicated  his lungs and chest as normal, and no defects were found on examination. 

Post service, a June 1982 record notes a history of recurrent episodes of pneumonia, and in July 1982, the Veteran  was seen for chronic bronchitis.  The Veteran had a private chest x-ray study in July 1982 for a productive cough and chest pain; the impression was pneumonic infiltrates in the anterior segment with the rest of the lungs clear and the heart within normal limits.  Also in July 1982, the Veteran underwent a bronchoscopy.  It was noted that the Veteran had no previous history of systemic illness and that he developed bronchopneumonia eight weeks prior; it was noted that he was referred from a private hospital because there was no resolution of his bronchopneumonia.  His physical examination was essentially negative and he was totally asymptomatic with no evidence of fever, shortness of breath, cough or sputum productions; a post-bronchoscopy chest x-ray showed a total disappearance of previous x-ray findings.  Post-service medical records from the Bronx-Lebanon Hospital reflect a diagnosis of bronchial asthma in 1997.  A September 1997 report notes a history of bronchial asthma since 1984.  

The Veteran was afforded a VA examination in March 2010.  He then reported that during service he had acute pneumonia that required hospitalization and that two years into his military service he sought medical attention for a respiratory condition.  He also indicated that, after service, he continuously sought medical care for a pulmonary condition but it was not until the 1980's that he was hospitalized due to bronchopneumonia and afterward was diagnosed with bronchial asthma.  The VA examiner indicated that he had reviewed the entire claims file and after examining the Veteran, diagnosed bronchial asthma.  The examiner opined that, as there was no evidence of bronchial asthma during service, the Veteran's bronchial asthma was not caused by or a result of service.  

In a December 2010 medical opinion, Dr. H.P., a private pulmonologist, indicated that he had diagnosed and treated the Veteran for bronchial asthma since his first visit in June 1992.  He indicated that the Veteran provided a medical history of being hospitalized in the Army in 1954 for one week for pneumonia, that he suffered from recurrent colds after his hospitalization, that he was exposed to fumes while extinguishing forest fires during his military service, and that he underwent a bronchoscopy at a VA hospital in the 1980s for reasons that were not clear.  The Veteran stated that the results of the bronchoscopy were negative.  Dr. H. P. stated that it was difficult for him or anyone to determine whether the exposure to fumes, or the cold weather during training, and/or the pneumonia episode during service were the reason for the current obstructive lung disease and bronchial asthma, but because these events occurred prior to the Veteran suffering from the current conditions, they could be related.

In October 2011, the same VA internal medicine physician who rendered the March 2010 opinion opined that there was no evidence of bronchial asthma while on military service, only pneumonia as per the Veteran's history.  He noted a gap of over 30 years after the episode of pneumonia while in service and the diagnosis of bronchial asthma, as well as no further respiratory treatment evidence after service until 1997.   He opined that the Veteran's pneumonia in service was not the cause of his bronchial asthma many years later.  Approximately two weeks later, in an October 2011 addendum, the physician indicated that he had reviewed the claims file.

The Veteran submitted an additional private medical opinion in July 2012.  In the report, N. O., M.D., described the Veteran's episodes of intermittent dyspnea, cough, and wheezing associated with his bronchial asthma and noted that he had been treated by a pulmonologist, Dr. [H.] P. since 1992.  Dr. N.O. explained that asthma may develop at any age and that characteristic respiratory symptoms triggered by exercise, cold air, and exposure to allergens are suggestive of asthma. She noted that the Veteran was exposed to extremely cold temperatures during military training in Missouri and developed pneumonia.  She added that it is known that irritant-type exposures (such as cigarette smoke, strong fumes, changes in weather, airborne chemicals or dusts) can favor a diagnosis of asthma after proper evaluation has been done.  Dr. N.O. opined that it is at least as likely as not that the Veteran's bronchial asthma is service connected secondary to cold weather exposure while in service.

The Veteran was afforded a VA examination in February 2013; the examiner opined that the Veteran's current claimed asthma is not likely related to the episode of acute pharyngitis and tonsillitis during active service, and not likely related to the alleged irritants exposures during active service.  She stated that pharyngitis and tonsillitis are infections of asthma and there is no evidence of signs or symptoms suggestive of asthma during active service and no evidence of signs or symptoms of asthma or lower respiratory complaints suggestive of asthma or lung pathology during a presumptive period after active service.  Based on all of the evidence and accepting as credible the Veteran's assertions as to being treated for pneumonia during service, the examiner opined that the current claimed asthma is not likely related to the alleged episode of alleged pneumonia during active service since he was never treated for asthma during active military service.  

In an April 2013 VA treatment note it was indicated that the Veteran reported that during basic training he was diagnosed with pneumonia and ever since he had respiratory problems. 

In an August 2014 VA examination addendum opinion, the February 2013 VA examiner opined that  the Veteran's bronchial asthma is less likely than not (less than 50/50 probability) secondary to cold weather exposure in service.  The VA examiner considered positive  July 2012 private opinion, but noted that the  private examiner did not cite to any evidence to arrive at  such conclusion, nor did she discuss that she reviewed the service treatment records to conclude that the Veteran's exposure to cold weather caused asthma.  The VA examiner stated that any event of cold weather exposure was not seen in the Veteran's service treatment records.  It was then stated that it is well known in medical literature that extreme cold temperatures may exacerbate hyperreactivity of airways in predisposed individuals (as seen in asthma); however, it is manifested as an acute reaction, just seconds or minutes after the exposure.  The VA examiner stated that the Veteran's service treatment records do not show signs or symptoms to support a diagnosis of asthma during service, especially after exposure to cold weather.  It was also stated that on previous interviews, the Veteran denied any history, diagnosis or treatments for asthma during active military service.  The VA examiner then stated that according to the Veteran's records he was diagnosed with asthma during the eighties, which is a gap of more than twenty years after separation from service.  The VA examiner stated that there was no evidence of signs or symptoms suggestive of asthma during active service, and no evidence of signs or symptoms of asthma or lower respiratory complaints suggestive of asthma or lung pathology during a presumptive period after active service.

The Board has carefully considered the evidence of record, to include statements by the Veteran and his representative suggesting that the Veteran currently has bronchial asthma that is related to service.  However, considering the pertinent evidence of record in light of the applicable legal authority, the Board finds the preponderance of the evidence weighs against the Veteran's claim.  

The Board notes, at the outset, that the evidence reflects a current disability of bronchial asthma.  However, competent, persuasive evidence indicates that there is no medical nexus between any such disability and service.

While the Veteran's service treatment records are not complete, his Report of Medical History for Separation does not reflect any complaints of bronchial asthma or any lung condition during service or at separation.  Thus, no evidence of bronchial asthma was shown in service.

The Veteran reported to the March 2010 VA examiner that he was first diagnosed with bronchial asthma after his hospitalization in the 1980's; the record reflects that Veteran was hospitalized in July 1982.  This lengthy period, over 25 years after separation from service without treatment tends to weigh against a finding of continuity of symptomatology, and, ultimately, against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

Furthermore, on the question of whether there exists a medical nexus between bronchial asthma and service, the Board finds that the competent, persuasive opinions of record weigh against the Veteran's claim.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 4331995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.   See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

First addressing the evidence submitted in support of the claim, the Board finds that the December 2010 private opinion is not probative.  While the December 2010 medical opinion reflects greater consideration of the Veteran's contentions than the March 2010 and October 2011 VA opinions, the speculative terminology used by Dr. H. P. provides an insufficient basis for an award of service connection for bronchial asthma.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611   (1992) ("may or may not" language by a physician is too speculative). 

Likewise, the July 2012 private medical opinion is also not persuasive, inasmuch as the author did not address other irritant-type exposures during and after service.  For example, a report of a February 2006 VA pulmonary function test documents the Veteran's statement that he had smoked 0.8 packs of cigarettes per day for 33 years and quit 20 years ago.  In other words, according to the information he provided the Veteran began smoking in 1953 and quit in 1986.  In rendering the opinion provided, Dr. N.O. did not specifically discuss the treatment for pneumonia, pharyngitis, or tonsillitis during service.  Moreover, while the July 2012 private physician opined that characteristic respiratory symptoms triggered by exercise, cold air, and exposure to allergens are suggestive of asthma, she did not address the  length of time between such alleged triggers/exposure and the diagnosis of bronchial asthma in this case-here, over 20 years-and did not otherwise explain the basis for the opinion.  Thus, the Board finds that this is not a probative opinion.  

The Board further notes that the fact that the Veteran's own reported history is reflected in his medical treatment records-to include the April 2013 record-does not  constitute competent, probative evidence of the required medical nexus between bronchial asthma and service.  In this regard, the Board notes that a  mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

By contrast, the Board accepts the  October 2011, February 2013, and August 2014 opinions of VA examiners-each of which weighs against the claim-as persuasive medical opinion evidence on the medical nexus question.  These opinions, which were provided by two VA examiners, were based on examination of the Veteran, and review of the Veteran's documented medical history and assertions.  Collectively, these opinions address the various theories of entitlement advanced by the Veteran-to include that his bronchial asthma is associated with in-service pneumonia, exposure to in-service irritants, or cold weather exposure.  The Board finds that the opinions provided by the February 2013 VA examiner-specifically,  in the August 2014 addendum opinion-particularly probative, in that the examiner addressed additional medical opinion submitted after the Veteran was examined  In doing so, the VA examiner addressed a theory of entitlement-cold weather exposure-raised by a private examiner but not previously addressed, thus curing the deficiency in that examiner's opinion noted by representatives for both parties in the JMR.  

As noted, the October 2011 VA examiner opined that there was no evidence of bronchial asthma while on military service, only pneumonia as per the Veteran's history.  He noted a gap of over 30 years after the episode of pneumonia while in service and the diagnosis of bronchial asthma, as well as no further respiratory treatment evidence after service until 1997.  See Maxson, supra.  Thus, the examiner opined that the Veteran's pneumonia in service was not the cause of his bronchial asthma many years later.   

The February 2013 VA examiner opined that the Veteran's current claimed asthma is not likely related to the episode of acute pharyngitis and tonsillitis during active service, and not likely related to the alleged exposure to irritants during active service.  She stated that pharyngitis and tonsillitis are infections of asthma and there is no evidence of signs or symptoms suggestive of asthma during active service and no evidence of signs or symptoms of asthma or lower respiratory complaints suggestive of asthma or lung pathology during a presumptive period after active service.  In providing the rationale for this opinion, she noted that she took into consideration the Veteran's assertions as to being treated for pneumonia during service as credible.  

Furthermore, in the August 2014 addendum opinion, the February 2013 VA examiner additionally opined that the Veteran's bronchial asthma is less likely than not (less than 50/50 probability) secondary to cold weather exposure in service.  The VA examiner considered the July 2012 private opinion, but noted that  any event of cold weather exposure was not seen in the Veteran's service treatment records.  She then opined that it is well known in medical literature that extreme cold temperatures may exacerbate hyperreactivity of airways in predisposed individuals (as seen in asthma); however, it is manifested as an acute reaction, just seconds or minutes after the exposure and his service treatment records do not show signs or symptoms to support a diagnosis of asthma during service, especially after exposure to cold weather.  She also found it significant that, on previous interviews, the Veteran denied any history, diagnosis or treatments for asthma during active military service.  Moreover, she stated that there was no evidence of signs or symptoms suggestive of asthma during active service, there was no evidence of signs or symptoms of asthma or lower respiratory complaints suggestive of asthma or lung pathology during a presumptive period after active service, and there was a gap of more than twenty years after separation from service until the Veteran was diagnosed with asthma during the eighties.   The VA examiner noted that there was a gap of more than 20 years from his in-service exposure to cold weather until his diagnosis of asthma.  See Maxson, supra.  

Thus, the Board finds, in particular, that in the opinions reflected in the February 2013 examination report and the August 2014 addendum opinion, the VA  examiner offered clear conclusions with supporting information/evidence,  as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Consequently, the Board assigns significant probative value to the VA examiner's opinions.  As these opinions clearly were based on consideration of, and are consistent with, the evidence of record, the Board accepts these opinion as probative of the medical nexus question with respect to several theories of entitlement-to include those specifically advanced by the Veteran.

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  That has not been persuasively shown in this case, as the Board herein above finds that the competent, probative opinions of record on the question of medical etiology of current bronchial asthma weigh against the Veteran's claim.  

Furthermore, to whatever extent the Veteran and his representative attempt to establish an etiological relationship between the Veteran's bronchial asthma and service on the basis of lay assertions, alone, such attempt must fail.  

The Board points out that laypersons such as the Veteran are competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

As for any allegations of continuity of symptomatology, the Board points out that, as Walker made clear, this theory of entitlement  to establish service connection is available only for those diseases listed at 38 C.F.R. § 3.309(a); bronchial asthma is not a disease listed at 38 C.F.R. § 3.309(a).  In any event, in this case, any such assertions advanced in connection with the claim for benefits are not consistent with other evidence of record.  The Veteran has acknowledged that he was not diagnosed with bronchial asthma until after his hospitalization in the 1980's, and the record indicates that he did report any symptoms of bronchial asthma to his medical care providers at separation or for years thereafter.  Lay statements made when medical treatment is being rendered may be afforded greater probative value.  As these records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment, and, thus, are considered to have greater probative value.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  

The Board further finds  that, as for any direct assertions of medical nexus by the Veteran and/or his representative, the matter of the medical etiology of the disability under consideration is a medical matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the complex medical matter on which this claim turns.  Hence, the lay assertions as to the current etiology of the Veteran's bronchial asthma have no probative value.

For the foregoing reasons, the claim for service connection for bronchial asthma must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert, 1 Vet. App. at 53-56 (1990). 


ORDER

Service connection for bronchial asthma is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


